 

--------------------------------------------------------------------------------


[logo.jpg]
 
Neal J. Keating
Chairman of the Board
President and Chief Executive Officer
neal.keating@kaman.com
 
Kaman Corporation
1332 Blue Hills Avenue, P.O. Box 1
Bloomfield, CT  06002
 
P (860) 243-7410
F (860) 502-1267
 
www.kaman.com




 






April 17, 2013






Mr. Robert D. Starr
10 Stockbridge Drive
Avon, CT 06001


Dear Rob:


I am pleased to confirm our Kaman Corporation offer of promotion.  The key
components of the offer are the following:


·  
Your title will change to Senior Vice President and Chief Financial Officer,
effective with Bill Denninger’s retirement on July 1, 2013. You will report
directly to me.



·  
Your transition will begin effective April 17, 2013 with an executive grade 07.



·  
Your base salary will be $23,333.33 per month, annualized to $280,000.00.  Your
salary will be reviewed again at the June 4, 2013 Personnel & Compensation
Committee meeting.



·  
This CFO position will qualify you as an “executive officer” of Kaman
Corporation and in that regard, the Board of Directors has agreed to provide you
with a change in control agreement in the form that has been provided to
executive officers other than the CEO on July 1, 2013.



·  
You will be part of the executive group eligible for cash incentives in
accordance with the Company’s policies and procedures. The incentive target for
your position will be 40% of your base salary. The maximum incentive is 200% of
target, and you must be an active employee at the end of each fiscal year to be
eligible for the payment. Your incentive target will also be re-evaluated at the
June 4, 2013 Personnel & Compensation Committee meeting.







 
 

--------------------------------------------------------------------------------

 


Mr. Robert D. Starr
Page 2
April 17, 2013






·  
You will participate in the Kaman Long-Term Incentive Program that begins in
January 2014 and has a three-year performance period at a target level of 90%.
This is subject to Board of Director approval at the February 2014 meeting, when
all the participants in this plan are approved.  This program will have a
one-year, a two-year, and a three-year component with corresponding performance
periods.  From April 17, 2013, you will participate at the 90% target level for
the current stock awards (LTI) program for the remainder of the calendar year.



·  
We will provide you with an auto allowance of $1,704 per month effective April
17, 2013, which will be included in your monthly check.



·  
You will continue to be eligible to participate in the Kaman Medical Expense
Reimbursement Plan (MERP) for the remainder of 2013.  Effective January 1, 2014,
you will no longer be eligible for MERP benefits.



This offer is subject to all the standard terms and conditions of employment
required by Kaman of its employees, including management’s periodic evaluation
of your job performance.


If this is acceptable to you, Rob, please sign and date one copy of this letter
and return it to me at your earliest convenience.


Rob, I am excited by the prospect of your joining the Kaman senior executive
team and for us to work together.  There are many challenges ahead, but I am
confident that you will help us deliver on the full potential of our business.
 




   
Sincerely,
 
 
  
/s/  Neal J. Keating


 


GTT/mao




Accepted and Agreed to this 17th day of April, 2013






­/s/ Robert D. Starr                                 
Robert D. Starr

 
 

--------------------------------------------------------------------------------

 
